DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 1 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/16/2021.
Applicant’s election without traverse of claims 2-17 is acknowledged.

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
3.	Claims 6-8 and 16 are objected to because of the following informalities: 
In claim 6 line 1, “actuator comprises” should be corrected to “actuator further comprises”
In claim 7 line 3, “so exert” should be corrected to “so as to exert”
Appropriate correction is required.

Claim Interpretation
4.	The limitation “vicinity” in claim 2 line 4 of “a cavity configured to contain a powder therein at least in the vicinity of said outlet opening” is broadly understood as any location that within the cavity that would allow for “at least part of the powder to be expelled”. 
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“force transmitting element” in claims 6-8 interpreted as a rod or its equivalents (specification p. 8 lines 14-15)
“force exerting element” in claims 7-8 and 17 is interpreted as a spring and its equivalents (specification p. 12 lines 2-3)
“internal element” in claims 10-12 is interpreted as a rib and its equivalents (specification p. 15 line 3)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the force exerting element" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 17 depends from claim 15 which depends on claim 2, neither preceding claim includes this limitation. Examiner recommends changing the dependency of claim 17 to depend from a claim with this limitation (claims 7, 8) or changing the limitation to “a force exerting element”. 

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 2-9 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baillet (US 2016/0167071 A1).
	Regarding claim 2, Baillet discloses a powder dispensing applicator (dispenser device; Figs. 1, 19-22, ¶ 0026, 0036, 0055; Fig. 1 of a different embodiment is referenced to clarify the mutual elements between the embodiments that exist but are not explicitly indicated in the embodiment of Figs. 19-22) comprising: 
a container (material enclosing reservoir 30) having an inlet opening (air inlet 31 in Fig. 1, located at bottom of 30 in Fig. 19) and an outlet opening (composition outlet 32 in Fig. 1, located at top of 30 in Fig. 19) spaced from each other along a longitudinal axis (L) of said applicator by a cavity (reservoir 30) configured to contain a powder therein at least in the vicinity of said outlet opening when the 20outlet opening is in a closed state (rest position with closure element 50; Figs. 1, 19) and to allow at least a part of the powder to be expelled therefrom when the outlet opening is in an open state (dispensing position; Fig. 21) (Figs. 1, 19-22, ¶ 0036, 0055, 0063 lines 4-12); 
an actuator (air expeller 20) comprising a deformable actuation element (pusher element 25) configured to contain a gas (within air chamber 22) therein and to be 
a plug (closure element 50) configured to obstruct the outlet opening for keeping it in the closed state (Fig. 19) until said plug is operated by the actuator (Figs. 20-21) to bring the outlet opening into the open state (Fig. 21) when the actuation element is brought from the intermediate state (Fig. 20) into21 the final state (Fig. 21), to create a flow of said gas generated due to a pressure differential (compression) between that within the applicator and that at its exterior, for propelling therewith at least a portion of the powder out of the outlet opening in a pressurized burst (Figs. 19-22 ¶ 0063 lines 4-12). 

Regarding claim 3, Baillet further discloses wherein the plug (50) is configured to be moved between an obstructing position (Fig. 19), in which the outlet opening is closed thereby, and an unobstructing position (Fig. 21), in which the plug is moved away from the outlet opening and is thus open (¶ 0063 lines 4-12).



Regarding claim 5, Baillet further discloses wherein the actuator (20) is configured to selectively exert on the plug (50): an opening force (via mechanical opening system of 61, 62) directed along said axis (L) to move the plug from the obstructing position (Fig. 19) into the unobstructing position (Fig. 21) (¶ 0038 lines 1-6, ¶ 0063); and 20a closing force (via spring 80) directed along said axis to bring the plug into the obstructing position (Fig. 22) from the unobstructing position, when the opening force is terminated, and maintain it in this position until the opening force is exerted (Fig. 21-22, ¶ 0059, 0064 lines 1-8) as Baillet shows beginning a new cycle restoring the resting position (Fig. 22), and one of the opening and closing forces being directed towards the cavity, and the other one of these forces being directed away from the cavity, as Baillet teaches during actuation the actuator is being forced up/towards the cavity and during return to resting position the mechanical opening system is pushed downward/away from the cavity (Figs. 19-22, ¶ 0038 lines 1-6, ¶ 0063 lines 1-8, 0064 lines 1-3).



Regarding claim 7, Baillet further discloses wherein the actuator comprises at least one force exerting element (spring 80) configured to manipulate, at least indirectly, the force transmitting element (first rod portion 61) so as to exert said closing force on the plug when the deformable gas-containing actuation element (22, 25) is returned from its final state to its 5initial state (Fig. 19-22 ¶ 0059).

Regarding claim 8, Baillet further discloses wherein said force exerting element (80) is in the form of a spring which is brought into a compressed state, during actuation and dispensing positions (Figs. 20, 21), when the force transmitting element exerts the opening force on the plug to bring it into the 10unobstructing position, dispensing position (Fig. 21), and an extended state, resting positions (Figs. 19, 22), in which the force transmitting element exerts on the plug the closing force, to bring the plug into the obstructing position (Figs. 19-22, ¶ 0026, 0059).

Regarding claim 9, Baillet further discloses wherein the spring (80) is configured to 15be maintained in its extended state, in resting position (Fig. 19), until the deformable 

Regarding claim 15, Baillet further discloses wherein said deformable gas- containing actuation element (22, 25) has a maximal amount of gas therein in its said initial 10state when it has said maximal operational volume, as the Baillet device fills to atmospheric pressure as it is open to the atmosphere in resting position (Fig. 19, ¶ 0061), has a minimal amount of gas therein in its said final state (Fig. 21) when it has said minimal operational volume, since the Baillet device progressively compresses the air in the air chamber by decreasing the chamber volume until it is expelled through the outlet (Fig 21, ¶ 0063), and is sealingly connected to said container (via retainer member 40) so as to introduce said gas into the cavity via said inlet opening along said axis (L), when being brought from the initial state (Fig. 19) into the intermediate state (Fig. 20), for building up pressure within the cavity when the 15outlet opening is in its closed state (Fig. 21) (¶ 0061, 0063).

Regarding claim 16, Baillet further discloses wherein the gas-containing actuation element (22, 25) is configured to draw ambient air inside it (open to the atmosphere; ¶ 0045 lines 1-2) at least partially via said outlet opening and said cavity, to increase its volume from the minimal operational 20volume to the maximal operational volume, as Baillet teaches refilling the device back to a new actuation cycle rest position 

Regarding claim 17, Baillet further discloses wherein the force exerting element (spring 80) is configured so that the duration of time necessary for the force exerting element (61, 62) 25to cause the plug (50) to be brought into its obstructing position (Fig. 22) from its unobstructing position (Fig. 21) is selected so as to allow the gas-containing actuation element (22, 25) to increase its volume from the minimal operational volume (Fig. 21) to at least the intermediate volume before the plug obstructs the outlet opening (occurring in cycle between Figs. 21 and 22) (¶ 0059, 0064). 

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baillet.
Regarding claim 14, all of the elements of the current invention have been substantially disclosed by Baillet, as applied above in claim 2. Baillet further teaches a pressure build-up (¶ 0063 lines 1-4), and inherently this is a pressure of greater than 1 atmosphere, since during the resting position, the air chamber is open to the atmosphere (1 atm) and when the chamber is closed to the atmosphere and 1V1 = P2V2), making P2 > 1 atm just before opening of the outlet opening. However, Baillet does not specify the pressure between 1.25 and 1.45 atm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen a pressure of the Baillet device between 1.25 and 1.45 atm just before opening of said outlet opening, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.	In re Aller, 105 USPQ 233.

15.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baillet in view of Von Schuckmann (US 2014/0076315A1).
Regarding claims 10-12, all of the elements of the current invention have been substantially disclosed by Baillet, as applied above in claim 2, except for at least one internal element configured to introduce turbulence (claim 10), specifically a rib (claim 11) and more specifically a rib protruding from an inner wall of the cavity (claim 12). 
Von Schuckmann, however, teaches an inhaling device for powdery substances in the same field of endeavor and pertinent to the problem of discharging powder in an effective manner through air flow (Von Schuckmann abstract), wherein the cavity (capsule chamber 26) has at least one internal element (thread 30) configured to introduce turbulence into said flow of gas when propelling at least a portion of said powder, wherein said at least one internal 25element is at least one rib (groove), wherein said container has an inner wall (chamber wall 29) defining said cavity (26) and said at 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the device of Baillet, a groove on the inner wall of the cavity, as taught by Von Schuckmann, in order to mix the powder with the air during expulsion.

16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baillet in view of Goodman (US 2016/0375202 A1).
Regarding claim 13 all of the elements of the current invention have been substantially disclosed by Baillet, as applied above in claim 2, except for a gas-permeable filter. 
Goodman, however, teaches a powder delivery device in the same field of endeavor (Goodman abstract, Fig. 23) further comprising a gas-permeable filter (filter 50) having a first side (toward plunger 40) facing the inlet opening and a second side (toward powder compartment 22 of reservoir 20) facing the outlet opening, and disposed in the cavity (20) so as to create between the second side of the23 filter and the outlet opening a chamber for the powder (22), the filter being configured to form a barrier to said powder for preventing the powder from moving through the filter towards the inlet opening (Goodman Fig. 23, ¶ 0045 lines 8-11, ¶ 0047 lines 1-5, ¶ 0053 lines 5-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the device of Baillet, a filter in the cavity, as taught by Goodman, to prevent powder from flowing into the air chamber.

Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Stradella (US 2004/0050885 A1) teaches a dispenser for a powder in the same field of endeavor. 
	Von Schuckmann (US 2018/0326166 A1) teaches a powder dispenser in the same field of endeavor with a turbulence inducing element. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER K BARNWELL whose telephone number is (571)272-6320.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER K BARNWELL/           Examiner, Art Unit 3781                                                                                                                                                                                             	05/13/2021
/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781